At Fall Term, 1862, an order was made, which, after reciting that the defendant had bid off one of the slaves in question, and that he had not complied with the terms of the sale by executing a bond with surety as provided by the decree-directed the defendant to appear at the next term and show cause why he should not complete his purchase, according to the terms of the decree.
At Fall Term, 1863, Askew filed an affidavit, stating what had occurred (as above) at the sale, and that this had afterwards been made known to the Master, and approved of by him.
At Spring Term, 1864, it was ordered that the rule against Askew should be discharged, and thereupon the petitioners appealed to the Supreme Court. The case was argued at June Term, 1864, of this court, and retained under advisement.
The emancipation of slaves makes it unnecessary to decide whether the petitioners have a right to require Askew to execute a note for the purchase money, or whether he has complied with the *Page 27 
terms of sale by his payment of the money. For it is certain that he made his bid under the impression that the payment of the money would be a compliance with the terms of sale; and, if he was under a mistake, he is entitled to permission to withdraw his bid. The effect of this is to open the biddings and leave the slave unsold. This brings the matter within the principle of Kidd v. Morrison, post, 31.
The order to show cause is dismissed without prejudice; the parties each to pay their own costs.
PER CURIAM.                                    Decree accordingly.
(23)